Citation Nr: 0938991	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-appellant






INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has since twice remanded this case - initially in 
November 2007 to reschedule the Veteran for a hearing before 
the Board at the RO in St. Petersburg, Florida since he had 
relocated to that jurisdiction and, as a result, had failed 
to report for his scheduled hearing before the Board at the 
RO in Newark, New Jersey.  He had the Travel Board hearing at 
the RO in St. Petersburg in May 2008, after which the Board 
again remanded his claim in November 2008 - but this time to 
provide him notice required by the Veterans Claims Assistance 
Act (VCAA) and to schedule him for VA examinations to 
reassess the severity of his low back disability, including 
to determine whether he had any associated neurological 
impairment involving his lower extremities.  The remand was 
via the Appeals Management Center (AMC).

On remand, the AMC provided the required VCAA notice in 
January 2009, and the Veteran had his VA examination in April 
2009.  The AMC subsequently issued a decision in August 2009 
granting service connection for the neurological impairment 
mentioned - specifically, for sciatic neuropathy of the 
right lower extremity.  The AMC assigned a separate 10 
percent rating for this additional disability retroactively 
effective from November 9, 2004, the date of receipt of the 
Veteran's claim.

An August 2009 supplemental statement of the case (SSOC) 
continued to deny a rating higher than 40 percent for the 
underlying low back disability.




FINDING OF FACT

In September 2009 - before issuing a decision, the Board 
received a statement from the Veteran's representative, on VA 
Form 21-4138, indicating the Veteran is withdrawing his 
appeal for a higher rating for his low back disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal (VA Form 9 or equivalent) may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be by the Veteran or his authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the Veteran personally without the Veteran's express 
written consent. 38 C.F.R. § 20.204(c).

In this case, the Veteran's representative submitted a 
statement in September 2009 on the Veteran's behalf 
indicating the Veteran is withdrawing this appeal for a 
higher rating for his low back disability.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002 and Supp. 2009).  The 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


